Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamorita; Shinobu et al. (US 20170253971 A1). Kawamorita teaches a gas introduction structure for supplying a processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) into a vertically-elongated processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), comprising: a processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]) of the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) and extending along a vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) configured so that the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) is introduced from a lower end (bottom of 132i; Figure 16) toward an upper end (top of 132i+122g/1223a; Figure 16) of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7); a dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]) of a dilution gas ([0034]-[0035]; Ar,He-[0078]) and extending along the vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) configured to bring an inside of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) into communication with an inside of the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) connecting at least an upper portion (112d; Figure 16) of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) that is closer to the upper end (top of 132i+122g/1223a; Figure 16) than the lower end (bottom of 132i; Figure 16) of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), wherein the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) has a plurality of gas discharge holes (152; Figure 16) formed along the vertical direction between the lower end (bottom of 132i; Figure 16) and the upper portion (112d; Figure 16), as claimed by claim 1. Applicant’s amended claim requirement of “…to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7)…” is considered a claim requirement of intended use in the pending apparatus claims. Kawamorita illustrates Kawamorita’s mixed gas generating part 200 and flow splitter 210 Figures 3 and 14 with flow rate control for plenums (131a-133a; Figure 4A, 131i-133i; Figure 16) – “…to perform control of flow rates…” ([0131]), “…at individually set flow rates.” ([0134]). The claimed “from the” is met based on the relative flow rates for the illustated plenums.
Kawamorita further teaches:
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is provided in plural numbers (1222a,1212a; Figure 16) and the plurality of connection portions (1222a,1212a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4) is provided along the vertical direction of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 3
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is formed in a pipe shape, as claimed by claim 4
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is formed to extend along the vertical direction of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 5
The structure of claim 1, wherein the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) is a raw material gas, as claimed by claim 8
The structure of claim 8, wherein the raw material gas is introduced into the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) heated to a temperature (“heating part (not shown)”; [0117]) equal to or higher than a thermal decomposition temperature (“heating part (not shown)”; [0117]) of the raw material gas through the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 9. Applicant’s “thermal decomposition temperature” is a function of the physical properties of the raw material gas and is thus not considered a structural limitation.
The structure of claim 1, wherein the dilution gas ([0034]-[0035]; Ar,He-[0078]) ([0034]-[0035]; Ar,He-[0078]) is an inert gas or a hydrogen gas, as claimed by claim 10
The structure of claim 1, wherein a heater (“heating part (not shown)”; [0117]) configured to heat the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) is provided on an outer periphery side of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), as claimed by claim 11
The structure of claim 1, wherein the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) is configured to accommodate a plurality of substrates held in a shelf shape by a substrate holder (434; Figure 14), as claimed by claim 12
A thermal processing apparatus (Figure 14) comprising: a vertically-elongated processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); a gas introduction structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) configured to supply a processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) into the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); an exhauster (472,474; Figure 14) configured to exhaust the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) existing in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a heater (“heating part (not shown)”; [0117]) arranged on an outer periphery side of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), wherein the gas introduction structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) includes: a processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]) of the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) and extending along a vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) configured so that the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) is introduced from a lower end (bottom of 132i; Figure 16) toward an upper end (top of 132i+122g/1223a; Figure 16) of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), a dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]) of a dilution gas ([0034]-[0035]; Ar,He-[0078]) and extending along the vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) configured to bring an inside of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) into communication with an inside of the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) connecting at least an upper portion of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) that is closer to the upper end (top of 132i+122g/1223a; Figure 16) than the lower end (bottom of 132i; Figure 16) of the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), wherein the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) has a plurality of gas discharge holes (152; Figure 16) formed along the vertical direction between the loweer end and the upper portion (112d; Figure 16), as claimed by claim 13. As above, Applicant’s amended claim requirement of “…to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7)…” is considered a claim requirement of intended use in the pending apparatus claims. Kawamorita illustrates Kawamorita’s mixed gas generating part 200 and flow splitter 210 Figures 3 and 14 with flow rate control for plenums (131a-133a; Figure 4A, 131i-133i; Figure 16) – “…to perform control of flow rates…” ([0131]), “…at individually set flow rates.” ([0134]). The claimed “from the” is met based on the relative flow rates for the illustated plenums.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamorita; Shinobu et al.(US 20170253971 A1) in view of Sasaki; Takafumi et al. (US 20120315767 A1). Kawamorita is discussed above. Kawamorita does not teach the structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) of claim 1, wherein the processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) are arranged side by side along a circumferential direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), as claimed by claim 7
Sasaki teaches a similar vertical processin apparatus (Figure 2) including angularly offset supply pipes (60,70; Figure 19A,B) with laterally extending arms having distribution holes (68,72; Figure 19B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kawamorita to angularly offset Kawamorita’s processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and Kawamorita’s dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) as taught by Sasaki.
Motivation for Kawamorita to angularly offset Kawamorita’s processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and Kawamorita’s dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) as taught by Sasaki is for uniform processing as taught by Sasaki ([0179]).
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Applicant respectfully submits that regarding amended Claim 1, it should be noted that the processing gas is supplied from the processing gas source to the processing gas supply pipe, and the dilution gas is supplied from the dilution gas source to the dilution gas supply pipe, as described in paragraphs [0031]-[0032] of the specification of the present application. Here, the dilution gas is a gas that is used to dilute the source gas. As such, the dilution itself is distinct from the source gas. That is, the process gas supply pipe and the dilution gas supply pipe of amended Claim 1 are configured to receive different gases from different gas sources. In view of the above, since the claimed process gas supply pipe is connected to the process gas source, this pipe is structurally (and necessarily) required to supply the process gas. Similarly, since the claimed dilution gas supply pipe is connected to the process gas source, this pipe is structurally (and necessarily) required to supply the dilution gas source.  Therefore, "processing gas" and "dilution gas" in amended Claim 1 should not be considered as intended use limitations.
“
In response to Applicant’s amendment, the Examiner agrees with Applicant’s position that the claimed "processing gas" and "dilution gas" in amended Claim 1 should not be considered as intended use limitations in view of said amendment. However, as noted by the Examiner’s new grounds of rejection, the claimed connections for said sources of gas are clearly illustated by the cited prior art. See the Examiner’s rejection above.
Applicant states:
“
Accordingly, the gases supplied from the mixing pipe 190 and discharged through the different chambers 131a to 132a of the injector 130a should be the same gas. In other words, it can be said that the chambers 131a to 132a are connected to the same gas source and configured to supply the same gas. By contrast, in the gas introduction structure of amended Claim 1, the process gas supply pipe and the dilution gas supply pipe are connected to different gas sources, and thus, are structurally configured to supply different gases.
“
And…
“
In light of the above, it is respectfully submitted that the process gas supply pipe and the dilution gas supply pipe of amended Claim 1 are respectively supplied with the process gas and the dilution gas from the process gas supply source and the dilution gas supply source, while the chambers 131i, 132i, and 133i constituting the injector 130i of Kawamorita are connected to substantially the same gas source. Therefore, there is a clear structural difference between the gas supply structures of amended Claim 1 and of Kawamorita.
“
In response, the Examiner disagrees. Applicant did not apply a time component in Applicant’s arguments. Clearly, Kawamorita’s apparatus is used in detailed processing with temporal fluctuations where Kawamorita’s mixture and flow artes are varied dpending on the process conducted. See Kawamorita’s Figure 4A. Further, Kawamorita also teaches the gas introduction structure of amended Claim 1. Kawamorita’s process gas supply pipe and the dilution gas supply pipe are also connected to different gas sources (161-163; Figure 3), and thus, are structurally configured to supply different gases at different times and and different compositions. See the Examiner’s new grounds of rejection above.
Applicant further states:
“
Further, in the gas supply system of Kawamorita, because the same gas exists in the plurality of chambers 131i, 132i, and 133i constituting the injector 130i, this system cannot supply different gases through different chambers. Therefore, the gas supply system of Kawamorita cannot be used in the same way as amended Claim 1.
“
In response, the Examiner disagrees and notes Kawamorita’s mass flow controllers 171-713; Figure 3 and flow splitter / flow controller 210 (Figure 4A, 14) with zonal flow control.
Applicant states:
“
Furthermore, according to amended Claim 1, the dilution gas supply pipe is connected to the upper portion of the processing gas supply pipe and these two pipes respectively flow different gases (i.e., the dilution gas and the processing gas) therein.  As a result, the concentration of the processing gas discharged from the upper portion of the processing gas supply pipe to the upper portion of the wafer boat can be reduced by the dilution supplied to the upper portion.

In contrast, according to Kawamorita's gas supply system, the chambers 131i, 132i, and 133i constituting the gas injector 130i communicate with each other through the orifices 111d and 112d, which only can adjust the flow rate of gas discharged from each chamber. As such, the gas supply system cannot adjust a concentration of the gas since the chambers 131i, 132i, and 133i all flow the same gas (i.e., the same in the kinds of gases and the concentrations thereof). Therefore, it is respectfully submitted that Kawamorita fails to disclose or suggest at least the feature of "a connection portion configured to bring an inside of the processing gas supply pipe into communication with an inside of the dilution gas supply pipe to supply the dilution gas from the dilution gas supply pipe to the processing gas supply pipe, the connection portion connecting at least an upper portion of the processing gas supply pipe that is closer to the upper end than the lower end of the processing gas supply pipe and the dilution gas supply pipe" as recited in amended Claim 1.
“
In response, Kawamorita's above articulated teachings directly support Kawamorita's gas supply system can adjust a concentration of the gas since the chambers 131i, 132i, and 133i all flow the same gas or different gases depending on the timing of the gas flow rate control from flow controllers 171-173 and the flow controller in Kawamorita's flow splitter (210; Figure 2,3).
Applicant states:
“
Further, Sasaki only discloses the two tubes 60 and 70 arranged in a circumferential direction (see Fig. 6 below), but does not disclose or suggest a connection between the upper parts of the two tubes 60, 70 to each other. Therefore, it is respectfully submitted that the feature of "a connection portion configured to bring an inside of the processing gas supply pipe into communication with an inside of the dilution gas supply pipe to supply the dilution gas from the dilution gas supply pipe to the processing gas supply pipe, the connection portion connecting at least an upper portion of the processing gas supply pipe that is closer to the upper end than the lower end of the processing gas supply pipe and the dilution gas supply pipe" in amended Claim 1 is not disclosed nor suggested by Kawamorita, nor is it disclosed or suggested by a combination of Kawamorita and Sasaki.
“
In response, Sasaki is not cited for the above referenced teaching. The Examiner’s grounds is that it would … for Kawamorita to angularly offset Kawamorita’s processing gas supply pipe (222; Figure 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and Kawamorita’s dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) as taught by Sasaki. The above cited feature is already taught by Kawamorita. See above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art illustrate structure similar to the claimed invention.
US 20200407848 A1
US 20010003271 A1
US 20190096738 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716